On motion for rehearing,
Rombauer, P. J.,
said, in part:
“By just credits, as that term is used in the statute, when applied to the lien of a sub-contractor, credits are -meant, to which the contractor is entitled in his account with the sub-contractor. The contractor is the party primarily liable and not the building. [Wibbing v. Powers, 25 Mo. 599; Ashburn v. Ayers, 28 Mo. 75; Westcott v. Bridewell, 40 Mo. 146.] The contractor is a necessary party, and the proceeding against him is in personam and not in rein. He may avail himself, although the suit be a lien suit, of all credits, offsets and counterclaims, which he has against the subcontractor, and, if he succeeds in establishing them, the owner will get the benefit, because the judgment against the property can never exceed the judgment against the contractor. . . . Where the contractor has paid the sub-contractor in whole or in part for the work and material, for which the sub-contractor seeks to enforce a lien, the owner can always show this in reduction of the lien claim, where the omission of the credit is unintentional, and, for the purpose of defeating the lien, if the omission of the credit is intentional, and he may do so regardless of whether the contractor defends or not.”
The doctrine of this case was not altered by what was said by the same court in the later case of Hydraulic Press Brick Co. v. McTaggart, 76 Mo. App. 847, relied only plaintiff. Indeed, it was recognized in the following language: “The true purpose of the statute is to exact a substantial compliance with its requirements *221and this is had whenever it appears that the account filed has not been knowingly, intentionally, or fraudulently falsified.”
The statute does not intend that the lien claimant shall be punished by the loss of his entire lien for a mere mistake, neither does it intend to allow a materialman to give a secret commission to the contractor by means of a discount or rebate to be withheld from the owner in the enforcement of a mechanic’s lien against his property. Plaintiff’s lien was destroyed by its intentional failure to file a statement containing a just and true account.
The judgment is reversed and the cause remanded with directions to enter judgment in accordance with the views expressed.
All concur.